Exhibit 10.26

DEXCOM INC.

2005 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

GRANT NUMBER:             

Unless otherwise defined herein, the terms defined in the Dexcom Inc. (the
“Company”) 2005 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Restricted Stock Unit Award (the “Notice”).

 

Name:  

 

Address:  

 

You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Award Agreement (Restricted Stock Units) (hereinafter
“RSU Agreement”).

 

Number of RSUs:   

 

   Date of Grant:   

 

   Vesting Commencement Date:   

 

   Expiration Date:    The date on which settlement of all RSUs granted
hereunder occurs, with earlier expiration upon the Termination Date Vesting
Schedule:    Subject to the limitations set forth in this Notice, the Plan and
the RSU Agreement, the RSUs will vest in accordance with the following schedule:
in three equal annual installments (i.e., 1/3 will vest upon the first
anniversary of the grant date, 1/3 will vest upon the second anniversary of the
grant date, and the final 1/3 will vest upon the third anniversary of the grant
date)

You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the RSU Agreement or the Plan
changes the at-will nature of that relationship. You acknowledge that the
vesting of the RSUs pursuant to this Notice is earned only by continuing service
as an Employee, Director or Consultant of the Company. You also understand that
this Notice is subject to the terms and conditions of both the RSU Agreement and
the Plan, both of which are incorporated herein by reference. Participant has
read both the RSU Agreement and the Plan.

 

PARTICIPANT      DEXCOM INC. Signature:  

 

     By:   

 

Print Name:  

 

     Its:   

 

 



--------------------------------------------------------------------------------

DEXCOM INC.

AWARD AGREEMENT (RESTRICTED STOCK UNITS) TO THE

DEXCOM INC. 2005 EQUITY INCENTIVE PLAN

Unless otherwise defined herein, the terms defined in the Dexcom Inc. (the
“Company”) 2005 Equity Incentive Plan (the “Plan”) shall have the same defined
meanings in this Award Agreement (Restricted Stock Units) (the “Agreement”).

You have been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the “Notice”) and this Agreement.

1. Settlement.    Settlement of RSUs shall be made within the earlier of
(i) 90 days following the applicable date of vesting under the vesting schedule
or (ii) March 15 of the year following the year of vesting as set forth in the
Notice. Settlement of RSUs shall be in Shares.

2. Withholding and Net Issuance of the Shares.    When, under applicable tax
laws, Participant incurs tax liability in connection with the vesting or
settlement of any RSUs or issuance of Shares in connection therewith that is
subject to tax withholding by the Company, the Company may satisfy the minimum
tax withholding obligation on behalf of the Participant by either
(a) withholding from the Shares to be issued, the number of Shares having a fair
market value (determined on the date that the amount of tax to be withheld is
determined) equal to the amount required to be withheld for income and
employment taxes, or (b) arranging to have sold on Participant’s behalf through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) a sufficient number of Shares that is equal to the amount
required to be withheld. The Company shall arrange to sell or withhold a whole
number of shares to satisfy the minimum tax withholding obligation, and to the
extent that any tax obligation balance remains, such amount shall be withheld
from your following payroll cycle.

3. No Stockholder Rights.    Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to dividends or to vote such
Shares.

4. Dividend Equivalents.    Dividends, if any (whether in cash or Shares), shall
not be credited to Participant.

5. No Transfer.    The RSUs and any interest therein shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of.

6. Termination.    If Participant’s service Terminates for any reason, all
unvested RSUs shall be forfeited to the Company forthwith, and all rights of
Participant to such RSUs shall immediately terminate. In case of any dispute as
to whether Termination has occurred, the Committee shall have sole discretion to
determine whether such Termination has occurred and the effective date of such
Termination.

7. U.S. Tax Consequences.    Participant acknowledges that there will be tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith, and Participant should consult a tax adviser
regarding Participant’s tax obligations prior to such settlement or disposition.
Upon vesting of the RSU, Participant will include in income the fair market
value of the Shares subject to the RSU. The included amount will be treated as
ordinary income by Participant and will be subject to withholding by the Company
when required by applicable law. Upon disposition of the Shares, any subsequent
increase or decrease in value will be treated as short-term or long-term capital
gain or loss, depending on whether the Shares are held for more than one year
from the date of settlement. Further, an RSU may be considered a deferral of
compensation that may be subject to Section 409A of the Code. Section 409A of
the Code imposes special rules to the timing of making and effecting certain
amendments of this RSU with respect to distribution of any deferred
compensation. You should consult your personal tax advisor for more information
on the actual and potential tax consequences of this RSU.



--------------------------------------------------------------------------------

8. Acknowledgement.    The Company and Participant agree that the RSUs are
granted under and governed by the Notice, this Agreement and the provisions of
the Plan. Participant: (i) acknowledges receipt of a copy of the Plan and the
Plan prospectus, (ii) represents that Participant has carefully read and is
familiar with their provisions, and (iii) hereby accepts the RSUs subject to all
of the terms and conditions set forth herein and those set forth in the Plan and
the Notice.

9. Entire Agreement; Enforcement of Rights.    This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.

10. Compliance with Laws and Regulations.    The issuance of Shares will be
subject to and conditioned upon compliance by the Company and Participant with
all applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.

11. Governing Law; Severability.    If one or more provisions of this Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(i) such provision shall be excluded from this Agreement, (ii) the balance of
this Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.

12. No Rights as Employee, Director or Consultant.    Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s service, for any
reason, with or without cause.

By your signature and the signature of the Company’s representative on the
Notice, Participant and the Company agree that this RSU is granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify the Company upon any change in Participant’s residence
address.